Exhibit 10.9

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”), dated as of February 24, 2015, is
entered into by and between Merrimack Pharmaceuticals, Inc., a Delaware
corporation with a place of business at One Kendall Square, Suite B7201,
Cambridge, Massachusetts 02139 (the “Company”), and Birgit M. Schoeberl, an
individual residing at 183 Clark Street, Cambridge, MA 02139 (the “Employee”).

RECITALS

WHEREAS, the Company desires to continue to employ the Employee as Head of
Discovery; and

WHEREAS, the Employee desires to continue such employment upon the terms and
conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements of the parties herein contained, the parties hereto
agree as follows:

1. Term of Employment. Subject to the terms and conditions hereinafter set
forth, the Company hereby employs the Employee, and the Employee hereby enters
into the employment of the Company, for an employment term commencing on the
date set forth above and, unless earlier terminated in accordance with the
provisions set forth in Section 10, continuing until December 31, 2015. This
Agreement shall renew automatically for successive one (1) year terms, unless
either party shall give the other notice of non-renewal in accordance with
Section 10. Both the initial term of this Agreement and any annual renewal term
of this Agreement shall be referred to as the “Term of Employment.” The
Employee’s Base Salary (as defined below) for any renewal term shall be as
agreed by the parties, provided that (i) the Base Salary shall in no event be
less than the Base Salary the Employee received in the immediately preceding
term, and (ii) in the absence of an agreement otherwise, the Employee’s Base
Salary shall be the same as the Base Salary she received in the immediately
preceding term.

2. Position. During the Term of Employment, the Employee shall serve as Head of
Discovery of the Company and in such additional position(s) as she and the
Company shall agree.

3. Scope of Employment. During the Term of Employment, the Employee shall be
responsible for the performance of all financial, managerial and administrative
duties customarily performed by a Head of Discovery, together with such other
duties as the Chief Executive Officer and the Employee shall agree. The Employee
shall be accountable to the Chief Executive Officer and shall perform and
discharge, faithfully, diligently and to the best of her ability, her duties and
responsibilities hereunder. The Employee shall devote substantially all of her
working time and efforts to the business and affairs of the Company and its
affiliates.



--------------------------------------------------------------------------------

4. Compensation. As full compensation for all services to be rendered by the
Employee during the Term of Employment, the Company will provide to the
Employee, and the Employee will accept, the following:

(a) Base Salary. During the Term of Employment, the Employee shall receive a
salary of $268,661 per calendar year, less all applicable taxes and withholdings
(the “Base Salary”), paid in installments in accordance with the Company’s
regularly established payroll procedure. The Employee’s Base Salary shall be
reviewed annually by the Company’s Board of Directors (the “Board”) and may be
adjusted from time to time in accordance with normal business practices and
taking into account then-current market factors, but in no event shall the
Employee’s salary be less than the base salary the Employee received from the
Company in the immediately preceding year.

(b) Bonus. During the Term of Employment, the Employee shall be eligible to
receive a discretionary annual performance and retention bonus of up to 35% of
her then current Base Salary, at a time and under circumstances determined by
the Board, in its sole discretion. In order to receive the discretionary annual
performance bonus, the Employee must be an active employee of the Company on the
date any bonus is determined and no discretionary annual bonus shall be
considered earned before such date. Such discretionary bonus, if any, shall be
paid no later than sixty (60) days following the date on which the Board
approves such bonus.

(c) Stock Options; Equity Grants. The Employee shall be eligible to receive
option grants or other equity grants at times and under circumstances determined
by the Board, in its sole discretion.

(d) Vacation. The Employee shall be eligible for vacation time in accordance
with the Company’s Paid Time Off Policy contained within the Company’s Employee
Handbook, as amended and/or superseded from time to time.

(e) Insurance. The Employee shall be entitled to participate in, and receive
benefits under, all Company sponsored insurance and benefit programs (i.e.
health, dental, life, and disability) available to senior management employees
of the Company, subject to and on a basis consistent with the terms, conditions
and overall administration of such programs.

(f) Other Benefits. The Employee shall be entitled to participate in, and
receive benefits under, all Company employee benefit plans and arrangements
(including but not limited to 401(k) and similar programs), available to senior
management employees of the Company, subject to and on a basis consistent with
the terms, conditions and overall administration of such plans, policies and
arrangements.

5. Expenses. The Employee shall be entitled to reimbursement by the Company for
all reasonable expenses actually incurred by him on the Company’s behalf in the
course of her employment by the Company, upon the prompt presentation by the
Employee, from time to time, of an itemized account of such expenditures
together with all supporting vouchers and receipts. All expense reimbursements
shall be subject to the terms set forth in Section 5 of Exhibit C.

6. Restrictive Covenants.

(a) Non-Competition. The Employee agrees that, during the Term of Employment and
any Severance Period (as defined below), and for a period of one (1) year
thereafter, she will not engage, directly or indirectly, in any business that
competes with the business of the Company. For purposes of this paragraph, a
business competes with the business

 

2



--------------------------------------------------------------------------------

of the Company if it is engaged in the research, development, production, sales
or marketing of any diagnostic or therapeutics process or product that is
directed at any molecular targets or related to any therapeutic candidate
compound that the Company developed, produced or sold, or planned to develop,
produce or sell, while the Employee was employed with the Company. The Employee
will be deemed to be directly or indirectly engaged in a competitive business if
she is engaged in such competitive business as proprietor, partner, joint
venturer, stockholder (other than the holder of less than two percent (2%) of
the outstanding shares of any publicly owned corporation), director, officer,
manager, member, employee, consultant, independent contractor, adviser,
marketer, or agent or if she otherwise controls such business.

(b) Non-Solicitation. The Employee agrees with the Company that during the Term
of Employment and any Severance Period, and for a period of one (1) year
thereafter, she will not, directly or indirectly, solicit, entice away, employ,
hire or otherwise interfere with the Company’s relationship with any officer,
employee, consultant or agent of the Company.

(c) Waiver. The Company may waive the prohibitions of Sections 6(a) or
(b) hereof without waiving any other provisions of this Agreement

(d) Validity. In the event any provision of Section 6(a) or 6(b) hereof shall to
any extent be held to be invalid or unenforceable by reason of geographic or
business scope or the duration thereof, such invalidity or enforceability shall
attach only to such provision to the extent of such invalidity, and shall not
affect or render invalid or unenforceable any other provision of this Agreement
and, in such event, such provision shall be deemed to be modified to such extent
as may be necessary to cause the geographic or business scope or duration
thereof to be valid and enforceable to the maximum extent permitted by law.

(e) Pre-existing Obligations. The Employee agrees that the restrictive covenants
contained herein do not cancel or modify the Employee’s obligations under the
Non-Disclosure, Developments, Non-Competition and Non-Solicitation Agreement
attached hereto as Exhibit A and executed on the date hereof, except to the
extent set forth in Section 14.

7. Confidential Information. While employed by the Company and thereafter, the
Employee shall not, directly or indirectly, use any Confidential Information (as
hereinafter defined) other than pursuant to her employment by and for the
benefit of the Company, or disclose any such Confidential Information to anyone
outside of the Company whether by private communication, public address,
publication or otherwise or to anyone within the Company who has not been
authorized to receive such information, except as directed in writing by the
Board. For purposes of this Section 7, “Confidential Information” means all
trade secrets, proprietary information, and other data and information, in any
form, belonging to the Company or any of its clients, customers, consultants,
licensees or affiliates, that is held in confidence by the Company. Confidential
Information includes but is not limited to computer software, business plans and
arrangements, customer lists, marketing materials, financial information,
research, and any other information identified or treated as confidential by the
Company or any of its clients, customers, consultants, licensees or affiliates.
Notwithstanding the foregoing, Confidential Information does not include
information which the Company has voluntarily disclosed to the public without
restriction, or which is otherwise known to the public at large through no fault
of the Employee. The Employee further acknowledges and reaffirms her

 

3



--------------------------------------------------------------------------------

obligation to keep confidential and not to disclose any and all Confidential
Information that she has acquired or will acquire during the course of her
employment with the Company, as is stated more fully in the Non-Disclosure,
Developments, Non-Competition and Non-Solicitation Agreement attached hereto as
Exhibit A and executed on the date hereof.

8. Developments. As a condition of the Employee’s employment with the Company
and the promises contained herein, the Employee acknowledges and reaffirms her
obligations, as stated more fully in the Non-Disclosure, Developments,
Non-Competition and Non-Solicitation Agreement attached hereto as Exhibit A and
executed on the date hereof, except to the extent set forth in Section 14.

9. Injunctive Relief. The parties hereto recognize that irreparable damage will
result to the Company and its business and properties if the Employee fails or
refuses to perform her obligations under Section 6(a), 6(b), 7 or 8 hereof, and
that the remedy at law for any such failure or refusal will be inadequate.
Accordingly, in addition to any other remedies and damages available, the
Company shall be entitled to injunctive relief, and the Employee may be
specifically compelled to perform her obligations thereunder.

10. Early Termination.

(a) Death and Disability. In the event of the Employee’s death during the Term
of Employment, this Agreement shall terminate immediately. If, during the Term
of Employment, the Employee shall be unable for a period of more than any three
(3) consecutive months or for periods aggregating more than twenty-six
(26) weeks in a twelve (12) month period to perform the services provided for
herein as a result of any illness or disability, the Company may terminate the
Employee’s employment hereunder. The Employee shall be considered unable to
perform the services provided for herein if and whenever the Company reasonably
determines, based upon the results of a medical examination performed by a
mutually agreed-upon professional, that she is mentally or physically incapable
of performing her duties hereunder.

(b) Termination for Cause. The Employee may be terminated by the Company without
notice for “Cause.” The following, as determined by the Board in its reasonable
judgment, shall constitute “Cause” for termination:

(i) Failure to Perform Duties. The Employee’s material failure to perform (other
than by reason of illness or disability) her duties to the Company, or her
material negligence in the performance of her duties and/or responsibilities to
the Company, provided that the Employee shall have had prior written notice and
a reasonable opportunity of not less than thirty (30) days to correct any
deficiency in such performance;

(ii) Breach of Employment Agreement. The Employee’s material breach of this
Agreement;

(iii) Misconduct. The Employee’s conviction for or plea of nolo contendere or
guilty to any crime involving fraud, embezzlement or moral turpitude; or

 

4



--------------------------------------------------------------------------------

(iv) Harmful Conduct. Any conduct of the Employee that is materially harmful to
the business, interests or reputation of the Company, provided that the Employee
shall have had prior written notice and a reasonable opportunity of not less
than ten (10) days to correct any such conduct.

(c) Termination By Company Without Cause. The Employee may be terminated by the
Company without “Cause” upon delivery of written notice to the Employee. In the
event the Employee is terminated without “Cause,” the Employee shall be entitled
to receive the severance benefits set forth in Section 10(f) or 10(g), as
applicable. The Company’s decision not to renew the Term of Employment shall
constitute a termination without “Cause.”

(d) Termination by the Employee for Good Reason. This Agreement may be
terminated by the Employee for “Good Reason” (as defined below), upon thirty
(30) days’ prior written notice to the Company, provided that the Company shall
have the opportunity to cure the asserted Good Reason within the thirty (30) day
period. The Employee shall have “Good Reason” to terminate this Agreement in the
event that the Company, without the express written consent of the Employee:
(i) causes a material diminution of the Employee’s authority, duties or
responsibilities; (ii) materially breaches this Agreement, including, without
limitation, by materially reducing the Employee’s Base Salary or
(iii) relocating the Employee’s place of business by more than thirty (30) miles
from the Company’s current Cambridge, Massachusetts office. In the event the
Employee terminates her employment for Good Reason, the Employee shall be
entitled to the severance benefits set forth in Section 10(f) or 10(g), as
applicable.

(e) Effect of Early Termination. Except for a termination by the Company without
“Cause” or by the Employee for “Good Reason,” in the event of any early
termination of the Term of Employment, the Company’s obligations under this
Agreement shall immediately cease and the Employee shall be entitled to only the
Employee’s Base Salary and employment benefits which have accrued and to which
the Employee is entitled to through the date of such termination, including any
bonus that may have been awarded but not yet paid. These accrued salary and
benefits shall be paid on or about the date of termination. The Employee shall
not be entitled to any other compensation or consideration, including any bonus
not yet awarded that the Employee may have been eligible for had her Term of
Employment not ceased, except as otherwise set forth in this Section 10(e). In
the event of an early termination of the Term of Employment due to the
Employee’s disability, as set forth in Section 10(a), the Employee will be
eligible to receive a pro rata amount of any bonus she would have received had
her Term of Employment not ceased (determined in the manner set forth in the
penultimate sentence of Section 10(f)), which bonus shall be paid within thirty
(30) days of the date of the Employee’s termination.

(f) Severance Benefits Prior to a Change in Control. If the Term of Employment
is terminated by the Company without “Cause” (as that term is defined in
Section 10(b)) or by the Employee for “Good Reason” (as that term is defined in
Section 10(d)), in each case prior to a Change in Control (as that term is
defined in Exhibit B), the Employee shall be entitled to receive her Base Salary
and all other employment benefits accrued through the effective date of such
termination, which shall be paid on or about the date of termination. In
addition, provided the Employee executes and allows to become binding a
severance agreement and release of claims drafted by and satisfactory to the
Company (the “Release”) on or before the

 

5



--------------------------------------------------------------------------------

sixtieth (60th) day after the date of termination, then beginning on the first
regularly scheduled payroll that is sixty (60) days following the date of
termination (such date, the “Payment Commencement Date”), for a period of nine
(9) months (or twelve (12) months if the Employee was employed by the Company
for at least five (5) consecutive years immediately prior to such date of
termination) (the “Severance Period”), the Company shall: (i) pay to the
Employee her base salary in accordance with the Company’s regularly established
payroll procedure, (ii) pay for coverage under any benefit plans provided
pursuant to Section 4(e), provided the Employee is eligible for and elects to
continue receiving such benefits pursuant to the federal “COBRA” law, 29 U.S.C.
§ 1161 et. seq., and provided further that the Employee continues to pay the
applicable share of the premium for such coverage that is paid for active and
similarly situated employees who receive the same type of coverage, and (iii) to
the extent allowed by applicable law and the applicable plan documents, continue
to provide the Employee with such benefits as described in Section 4(f), subject
to and on a basis consistent with the terms, conditions and overall
administration of such plans. In addition, the Company shall pay to the
Employee, on the Payment Commencement Date, a pro-rata bonus equal to (A) the
average of the Employee’s annual bonus payments over each of the three (3) years
prior to the year of termination (or, if the Employee is an executive officer,
such lesser period during which the Employee served as an executive officer of
the Company) multiplied by (B) a fraction, the numerator of which is the number
of days during the year during which the Employee remained employed by the
Company and the denominator of which is 365. The distribution of all severance
benefits under this Section 10(f) shall be subject to the provisions of Exhibit
C.

(g) Severance Benefits After a Change in Control. If the Term of Employment is
terminated by the Company without “Cause” (as that term is defined in
Section 10(b)) or by the Employee for “Good Reason” (as that term is defined in
Section 10(d)), in each case within the eighteen (18) month period following a
Change in Control (as that term is defined in Exhibit B), the Employee shall be
entitled to receive her Base Salary and all other employment benefits accrued
through the effective date of such termination, which shall be paid on or about
the date of termination. In addition, provided the Employee executes and allows
to become binding the Release on or before the Payment Commencement Date, the
Company shall: (i) pay to the Employee on the Payment Commencement Date a lump
sum amount equal to thirty-six (36) months of her Base Salary; (ii) pay to the
Employee on the Payment Commencement Date a bonus equal to (A) three
(3) multiplied by (B) the average of the Employee’s annual bonus payments over
each of the three (3) years prior to the year of termination (or, if the
Employee is an executive officer, such lesser period during which the Employee
served as an executive officer of the Company); (iii) accelerate the vesting of
all outstanding Company stock options, restricted stock or other equity awards
granted to the Employee; (iv) pay for coverage under any benefit plans provided
pursuant to Section 4(e) for a period of eighteen (18) months following the
Employee’s date of termination, provided the Employee is eligible for and elects
to continue receiving such benefits pursuant to the federal “COBRA” law, 29
U.S.C. § 1161 et. seq., and provided further that the Employee continues to pay
the applicable share of the premium for such coverage that is paid for active
and similarly situated employees who receive the same type of coverage; and
(v) to the extent allowed by applicable law and the applicable plan documents,
continue for a period of eighteen (18) months following the Employee’s date of
termination to provide the Employee with such benefits as described in
Section 4(f), subject to and on a basis consistent with the terms, conditions
and overall administration of such plans. The distribution of all severance
benefits under this Section 10(g) shall be subject to the provisions of Exhibit
C.

 

6



--------------------------------------------------------------------------------

11. Absence of Restrictions. The Employee represents and warrants that she is
not a party to any commitment or undertaking by which she is subject to any
restriction or limitation upon her entering into this Agreement or performing
the services required of him hereunder.

12. Amendments. Any amendment to this Agreement, including any extension or
renewal of the Term of Employment, shall be made in writing and signed by the
parties hereto.

13. Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts (without reference
to the conflict of laws provisions thereof). Any action, suit or other legal
proceeding arising under or relating to any provision of this Agreement shall be
commenced only in a court of the Commonwealth of Massachusetts (or, if
appropriate, a federal court located within the Commonwealth of Massachusetts),
and the Company and the Employee each consents to the jurisdiction of such a
court. The Company and the Employee each hereby irrevocably waives any right to
a trial by jury in any action, suit or other legal proceeding arising under or
relating to any provision of this Agreement.

14. Entire Agreement. This Agreement, together with the Non-Disclosure,
Developments, Non-Competition and Non-Solicitation Agreement attached hereto as
Exhibit A and executed on the date hereof, constitutes the entire agreement
between the parties and supersedes all prior agreements and understandings,
whether written or oral, relating to the subject matter of these agreements;
provided however that the Employee and the Company agree that Section 4(a) of
the Non-Disclosure, Developments, Non-Competition and Non-Solicitation Agreement
is superseded by this Agreement.

15. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of both parties and their respective successors and assigns,
including any corporation with which or into which the Company may be merged or
which may succeed to its assets or business; provided, however, that the
obligations of the Employee are personal and shall not be assigned by him.

16. Acknowledgment. The Employee states and represents that she has had an
opportunity to fully discuss and review the terms of this Agreement with an
attorney. The Employee further states and represents that she has carefully read
this Agreement, understands the contents herein, freely and voluntarily assents
to all of the terms and conditions hereof, and signs her name of her own free
act.

17. Miscellaneous.

(a) No delay or omission by the Company in exercising any right under this
Agreement shall operate as a waiver of that or any other right. A waiver or
consent given by the Company on any one occasion shall be effective only in that
instance and shall not be construed as a bar to or waiver of any right on any
other occasion.

(b) The captions of the sections of this Agreement are for convenience of
reference only and in no way define, limit or affect the scope or substance of
any section of this Agreement.

 

7



--------------------------------------------------------------------------------

(c) In case any provision of this Agreement shall be invalid, illegal or
otherwise unenforceable, the validity, legality and enforceability of the
remaining provisions shall in no way be affected or impaired thereby.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

COMPANY: MERRIMACK PHARMACEUTICALS, INC. By:

/s/ Robert J. Mulroy

Robert J. Mulroy President and Chief Executive Officer EMPLOYEE:

/s/ Birgit M. Schoeberl

Birgit M. Schoeberl

 

8



--------------------------------------------------------------------------------

Exhibit A

Non-Disclosure, Developments, Non-Competition and Non-Solicitation Agreement



--------------------------------------------------------------------------------

NON-DISCLOSURE, DEVELOPMENTS, NON-COMPETITION

AND NON-SOLICITATION AGREEMENT

This Non-Disclosure, Developments, Non-Competition and Non-Solicitation
Agreement (the “Agreement”), dated as of February 24, 2015, is entered into by
and between Merrimack Pharmaceuticals, Inc., a Delaware corporation (the
“Company”), and Birgit M. Schoeberl (the “Employee”).

In consideration of the Employee’s employment with the Company and for other
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the Employee, the Employee hereby agrees as follows:

1. Condition of Employment.

The Employee acknowledges that his/her employment and the continuance of that
employment with the Company is contingent upon his/her agreement to sign and
adhere to the provisions of this Agreement. The Employee further acknowledges
that the nature of the Company’s business is such that protection of its
proprietary and confidential information is critical to its survival and
success.

2. Proprietary and Confidential Information.

(a) The Employee agrees that all information and know-how, whether or not in
writing, of a private, secret or confidential nature concerning the Company and
its operations and business or financial affairs (collectively, “Proprietary
Information”) is and shall be the exclusive property of the Company. By way of
illustration, but not limitation, Proprietary Information may include models,
systems, software and codes, or systems, software and codes in the course of
development, or planned or proposed systems, software or codes, customer,
prospect and supplier lists, contacts at or knowledge of customers or
prospective customers, customer accounts and other customer financial
information, strategic partners and/or collaborators, price lists and all other
pricing, marketing and sales information, projections, results relating to the
Company or any customer or supplier of the Company, databases, modules,
products, programs, product improvements, product enhancements and/or
developments, designs, specifications, processes, methods, techniques,
operations, projects, plans, chemical compounds, chemical or biological
materials, engineering data, clinical or technological data, research data,
financial data, personnel information, and other confidential agreements or
documents (including, without limitation, clinical trial protocols and
unpublished patent applications). The Employee will not disclose any Proprietary
Information to others outside the Company or use the same for any unauthorized
purposes without written approval by an officer of the Company, either during or
at any time after his/her employment with the Company, unless and until such
Proprietary Information has become public knowledge without fault by the
Employee. While employed by the Company, the Employee will use the Employee’s
best efforts to prevent publication or disclosure of any confidential or
Proprietary Information.

(b) The Employee agrees that all Company Property (as defined below), whether
created by the Employee or others, that shall come into the Employee’s custody
or possession shall be and is the sole and exclusive property of the Company to
be used only in the



--------------------------------------------------------------------------------

performance of the Employee’s duties for the Company. “Company Property” means
any and all written, photographic or any other record containing Proprietary
Information and shall include, but not be limited to, all agreements, notes,
disks, files, letters, memoranda, reports, records, lists, data, drawings,
sketches, notebooks, program listings, specifications, software programs,
software code, computers and other electronic equipment, documentation, or other
equipment or materials of any nature and in any form, containing Proprietary
Information. Upon the earliest of the Employee’s termination or a request from
the Company, the Employee will return to the Company any and all Company
Property in the Employee’s custody or possession without retaining any copies
thereof (including, without limitation, any electronic copy) and without using
or allowing others to improperly use such Company Property.

(c) The Employee acknowledges that the Employee’s obligations with regard to
Proprietary Information that are set out in Sections 2(a) and (b) extend to all
information, know-how, records and tangible property of customers of the Company
or suppliers to the Company or of any third party who may have disclosed or
entrusted the same to the Company or to the Employee in the course of the
Company’s business.

3. Developments.

(a) The Employee will make full and prompt disclosure to the Company of all
inventions, ideas, concepts, improvements, discoveries, methods, techniques,
tools, formula, developments, enhancements, modifications, databases, processes,
software and works of authorship, whether patentable or not, that are created,
made, conceived or reduced to practice by the Employee or under the Employee’s
direction or jointly with others during the Employee’s employment by the
Company, whether or not during normal working hours or on the premises of the
Company (all of which are collectively referred to in this Agreement as
“Developments”).

(b) The Employee agrees to assign and does hereby assign to the Company (or any
person or entity designated by the Company) all of the Employee’s right, title
and interest in and to all Developments and all related intellectual property
rights. Except as, and solely to the extent that, it may be necessary for the
Employee to perform the Employee’s duties and fulfill the Employee’s obligations
in the course of the Employee’s employment with the Company, the Company does
not grant the Employee, and the Employee agrees that he/she will not receive,
any license or right to use any Development or related intellectual property
right. The Employee hereby also waives all claims to moral rights in any
Developments. However, this Section 3(b) shall not apply to Developments that do
not relate to the present or planned business or research and development of the
Company and that are made and conceived by the Employee not during normal
working hours, not on the Company’s premises and not using the Company’s tools,
devices, equipment or Proprietary Information. This Section 3(b) also shall not
apply to any inventions that the Employee conceived of prior to the Employee’s
employment with the Company, which invention(s) the Employee shall disclose on
Exhibit A attached hereto. IF THERE ARE ANY SUCH INVENTIONS TO BE EXCLUDED UNDER
THIS AGREEMENT, THE EMPLOYEE SHALL INITIAL HERE; OTHERWISE IT WILL BE DEEMED
THAT THERE ARE NO SUCH EXCLUSIONS.      The Employee understands that, to the
extent this Agreement shall be construed in accordance with the laws of any
state that precludes the requirement in an employee agreement to assign certain
classes of inventions made by an employee, this Section 3(b) shall be
interpreted not to apply to any invention that a court

 

2



--------------------------------------------------------------------------------

rules and/or the Company agrees falls within such classes. To the extent allowed
by law, the Employee hereby grants to the Company an exclusive (even unto the
Employee), irrevocable, fully paid up, worldwide license to make, use and sell
any and all inventions for which assignment cannot be effected.

(c) The Employee agrees to cooperate fully with the Company, both during and
after the Employee’s employment with the Company, with respect to the
procurement, maintenance and enforcement of all copyrights, trademarks, patents
and other intellectual property rights (both in the United States and foreign
countries) relating to any Development. The Employee shall sign all papers,
including, without limitation, copyright applications, patent applications,
declarations, oaths, formal assignments, assignment of priority rights and
powers of attorney, that the Company may deem necessary or desirable in order to
protect and enforce its rights and interests in any Development. The Employee
further agrees that if the Company is unable, after reasonable effort, to secure
the signature of the Employee on any such papers, any executive officer of the
Company shall be entitled to execute any such papers as the agent and the
attorney-in-fact of the Employee, and the Employee hereby irrevocably designates
and appoints each executive officer of the Company as the Employee’s agent and
attorney-in-fact for all countries worldwide to execute any such papers on the
Employee’s behalf, and to take any and all actions as the Company may deem
necessary or desirable in order to protect its rights and interests in any
Development, under the conditions described in this sentence. Should the Company
engage in litigation to enforce any such intellectual property rights, the
Employee agrees to appear and testify at no charge, but at the Company’s
expense.

4. Non-Competition and Non-Solicitation.

While the Employee is employed by the Company and for a period of twelve
(12) months following the Employee’s termination or cessation of employment for
any reason (voluntarily or involuntarily), the Employee will not, directly or
indirectly:

(a) Engage in any business or enterprise (whether as an owner, partner, officer,
employee, director, investor, lender, consultant, independent contractor or
otherwise, except as the holder of not more than 1% of the combined voting power
of the outstanding stock of a publicly held company) that is competitive with
the Company’s business, including, without limitation, any business or
enterprise that develops, designs, produces, markets or sells any pharmaceutical
product designed to treat cancer or renders any product or service competitive
with any product or service developed, designed, produced, marketed or sold or
planned to be developed, designed, produced, marketed or sold by the Company
while the Employee was employed by the Company;

(b) Either alone or in association with others, recruit, solicit, hire or engage
as an independent contractor, or attempt to recruit, solicit, hire or engage as
an independent contractor, any person who was employed by the Company or engaged
as an independent contractor for the Company at any time during the period of
the Employee’s employment with the Company, except for an individual whose
employment with or service for the Company has been terminated for a period of
six (6) months or longer; and/or

 

3



--------------------------------------------------------------------------------

(c) Either alone or in association with others, service, solicit, divert or take
away, or attempt to service, solicit, divert or take away, the business or
patronage of any of the clients, customers or accounts, or prospective clients,
customers or accounts, of the Company that were contacted, solicited or served
by the Employee while the Employee was employed by the Company or about which
the Employee had access to Proprietary Information in the course of his/her
employment with the Company.

(d) The geographic scope of this Section 4 shall extend to anywhere the Company
or any of its subsidiaries is doing business, has done business or has plans to
do business during the Employee’s employment.

(e) If any restriction set forth in this Section 4 is found by any court of
competent jurisdiction to be unenforceable because it extends for too long a
period of time or over too great a range of activities or in too broad a
geographic area, it shall be interpreted to extend only over the maximum period
of time, range of activities or geographic area as to which it may be
enforceable.

(f) The Employee agrees that during the non-competition and non-solicitation
period, the Employee will give notice to the Company of each new job, contract
assignment or other work (either as an employee, contractor or otherwise) the
Employee plans to undertake at least ten (10) business days prior to beginning
any such activity. The notice shall state the name and address of the
individual, corporation, association or other entity or organization (the
“Entity”) for whom such activity is undertaken and the Employee’s proposed
business relationship or position with the Entity. The Employee further agrees
to provide the Company with other pertinent information concerning such business
activity as the Company may reasonably request in order to determine the
Employee’s continued compliance with his/her obligations under this Agreement.
During the non-competition and non-solicitation period, the Employee agrees to
provide a copy of this Agreement to all person and Entities with whom the
Employee seeks to be hired or do business before accepting employment or
engagement with any of them.

(g) If the Employee violates any of the provisions of this Section 4, the
Employee shall continue to be held by the restrictions set forth in this
Section 4 until a period equal to the period of restriction has expired without
any violation.

5. Other Agreements.

The Employee hereby represents that, except as the Employee has disclosed in
writing to the Company, the Employee is not bound by the terms of any
restrictive covenant agreement with any previous employer or other party
relating to the non-disclosure of trade secret or confidential or proprietary
information, non-competition and/or non-solicitation of customers, clients,
employees or others. The Employee further represents that the Employee’s
performance of all the terms of this Agreement and as an employee of the Company
does not and will not breach any such restrictive covenant agreement, and the
Employee will not disclose to the Company or induce the Company to use any
confidential or proprietary information or material belonging to any previous
employer or others.

 

4



--------------------------------------------------------------------------------

6. Employment At Will.

The Employee acknowledges that this Agreement does not constitute a contract of
employment for any period of time and does not modify the at-will nature of the
Employee’s employment with the Company, pursuant to which both the Company and
the Employee may terminate the employment relationship at any time, for any or
no reason, with or without notice.

7. General Provisions.

(a) Equitable Relief. The Employee acknowledges that the restrictions contained
in this Agreement are necessary for the protection of the business and goodwill
of the Company and are considered by the Employee to be reasonable for such
purpose. The Employee agrees that any breach or threatened breach of this
Agreement will cause the Company substantial and irrevocable damage that is
difficult to measure. Therefore, in the event of any such breach or threatened
breach, the Employee agrees that the Company, in addition to such other remedies
that may be available, shall have the right to specific performance and
injunctive relief without posting a bond, as well as its reasonable attorneys’
fees incurred as a result of any such breach or threatened breach. The Employee
hereby waives the adequacy of a remedy at law as a defense to such relief.

(b) Change in Terms/Conditions of Employment. The Employee agrees that his/her
obligations under this Agreement shall continue in full force and effect in the
event that the Employee’s job title, responsibilities, reporting structure, work
location, compensation or other conditions of his/her employment with the
Company change subsequent to the execution of this Agreement, without the need
to execute a new agreement.

(c) No Conflict. The Employee represents that the execution and performance by
the Employee of this Agreement does not and will not conflict with or breach the
terms of any other agreement by which the Employee is bound.

(d) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect or impair the validity or enforceability of any other
provision of this Agreement.

(e) Waiver; Amendments. No delay or omission by the Company in exercising any
right under this Agreement will operate as a waiver of that or any other right.
A waiver or consent given by the Company on any one occasion is effective only
in that instance and will not be construed as a bar to or waiver of any right on
any other occasion. Any amendment to or modification of this Agreement, or any
waiver of any provision thereof, shall be in writing and signed by the Company.

(f) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of both parties and their respective successors and assigns,
including, without limitation, any corporation or entity with which or into
which the Company may be merged or which may succeed to all or substantially all
of its assets or business; provided, however, that the obligations of the
Employee are personal and shall not be assigned by the Employee.

 

5



--------------------------------------------------------------------------------

(g) Governing Law, Forum and Jurisdiction. This Agreement shall be governed by
and construed as a sealed instrument under and in accordance with the laws of
the Commonwealth of Massachusetts without regard to conflict of laws provisions.
Any action, suit or other legal proceeding that is commenced to resolve any
matter arising under or relating to any provision of this Agreement shall be
commenced only in a court of the Commonwealth of Massachusetts (or, if
appropriate, a federal court located within Massachusetts), and the Company and
the Employee each consents to the jurisdiction of such a court. The Employee and
the Company hereby expressly waive the right to a jury trial for any claim
relating to his/her/its rights or obligations under this Agreement, or otherwise
relating to the Employee’s employment or separation from employment with the
Company.

(h) Captions. The captions of the sections of this Agreement are for convenience
of reference only and in no way define, limit or affect the scope or substance
of any section of this Agreement.

(i) Entire Agreement. This Agreement supersedes all prior agreements, written or
oral, between the Employee and the Company relating to the subject matter of
this Agreement. This Agreement may not be modified, changed or discharged in
whole or in part, except by an agreement in writing signed by the Employee and
the Company.

THE EMPLOYEE ACKNOWLEDGES THAT HE/SHE HAS CAREFULLY READ THIS AGREEMENT AND
UNDERSTANDS AND AGREES TO ALL OF THE PROVISIONS IN THIS AGREEMENT.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

COMPANY: MERRIMACK PHARMACEUTICALS, INC. By:

/s/ Robert J. Mulroy

Robert J. Mulroy President and Chief Executive Officer EMPLOYEE:

/s/ Birgit M. Schoeberl

Birgit M. Schoeberl

 

6



--------------------------------------------------------------------------------

Exhibit A

List of Prior Inventions and Original Works of Authorship

 

Title

  

Date

  

Identifying Number or Brief Description

                 

 

 

   Additional Sheets Attached    Signature of Employee:   

 

   Printed Name of Employee:   

 

   Date:   

 

  



--------------------------------------------------------------------------------

Exhibit B

Definition of Change in Control

A “Change in Control” shall occur upon the following events, provided, in each
case, that such event constitutes a “change in control event” within the meaning
of Treasury Regulation Section 1.409A-3(i)(5)(i):

(A) the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) (a “Person”) of beneficial ownership of any capital stock
of the Company if, after such acquisition, such Person beneficially owns (within
the meaning of Rule 13d-3 under the Exchange Act) 50% or more of either (x) the
then-outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (y) the combined voting power of the then-outstanding
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (A), the following acquisitions shall not
constitute a Change in Control Event: (1) any acquisition directly from the
Company or (2) any acquisition by any corporation pursuant to a Business
Combination (as defined below) which complies with clauses (x) and (y) of
subsection (C) of this definition;

(B) a change in the composition of the Board that results in the Continuing
Directors (as defined below) no longer constituting a majority of the Board (or,
if applicable, the Board of Directors of a successor corporation to the
Company), where the term “Continuing Director” means at any date a member of the
Board (x) who was a member of the Board on the date of this Agreement or (y) who
was nominated or elected subsequent to such date by at least a majority of the
directors who were Continuing Directors at the time of such nomination or
election or whose election to the Board was recommended or endorsed by at least
a majority of the directors who were Continuing Directors at the time of such
nomination or election; provided, however, that there shall be excluded from
this clause (y) any individual whose initial assumption of office occurred as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents, by or on behalf of a person other than the Board; or

(C) the consummation of a merger, consolidation, reorganization,
recapitalization or share exchange involving the Company or a sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), unless, immediately following such Business
Combination, each of the following two conditions is satisfied: (x) all or
substantially all of the individuals and entities who were the beneficial owners
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of the then-outstanding shares of common
stock and the combined voting power of the then-outstanding securities entitled
to vote generally in the election of directors, respectively, of the resulting
or acquiring corporation in such Business Combination (which shall include,
without limitation, a corporation which as a result of such transaction owns the
Company or substantially all of the Company’s assets either directly or through
one or more subsidiaries) (such resulting or acquiring corporation is referred
to herein as the “Acquiring Corporation”) in substantially the same



--------------------------------------------------------------------------------

proportions as their ownership of the Outstanding Company Common Stock and
Outstanding Company Voting Securities, respectively, immediately prior to such
Business Combination and (y) no Person (excluding any employee benefit plan (or
related trust) maintained or sponsored by the Company or by the Acquiring
Corporation) beneficially owns, directly or indirectly, 50% or more of the
then-outstanding shares of common stock of the Acquiring Corporation, or of the
combined voting power of the then-outstanding securities of such corporation
entitled to vote generally in the election of directors (except to the extent
that such ownership existed prior to the Business Combination).



--------------------------------------------------------------------------------

Exhibit C

Payments Subject to Section 409A

Subject to this Exhibit C, severance payments or benefits under this Agreement
shall begin only on or after the date of the Employee’s “separation from
service” (determined as set forth below), which occurs on or after the
termination of the Employee’s employment. The following rules shall apply with
respect to distribution of the payments and benefits, if any, to be provided to
the Employee under this Agreement:

1. It is intended that each installment of the payments provided under this
Agreement shall be treated as a separate “payment” for purposes of Section 409A
of the Internal Revenue Code and the guidance issued thereunder (“Section
409A”). Neither the Company nor the Employee shall have the right to accelerate
or defer the delivery of any such payments or benefits except to the extent
specifically permitted or required by Section 409A.

2. If, as of the date of the Employee’s “separation from service” from the
Company, the Employee is not a “specified employee” (within the meaning of
Section 409A), then each installment of the severance payments and benefits
shall be made on the dates and terms set forth in this Agreement.

3. If, as of the date of the Employee’s “separation from service” from the
Company, the Employee is a “specified employee” (within the meaning of
Section 409A), then:

(a) Each installment of the severance payments and benefits due under this
Agreement that, in accordance with the dates and terms set forth herein, will in
all circumstances, regardless of when the Employee’s separation from service
occurs, be paid within the Short-Term Deferral Period (as defined under
Section 409A) shall be treated as a short-term deferral within the meaning of
Treasury Regulation Section 1.409A- l(b)(4) to the maximum extent permissible
under Section 409A and shall be paid at the time set forth in this Agreement;
and

(b) Each installment of the severance payments and benefits due under this
Agreement that is not described in this Exhibit C, Section l(c)(i) and that
would, absent this subsection, be paid within the six (6) month period following
the Employee’s “separation from service” from the Company shall not be paid
until the date that is six (6) months and one (1) day after such separation from
service (or, if earlier, the Employee’s death), with any such installments that
are required to be delayed being accumulated during the six (6) month period and
paid in a lump sum on the date that is six (6) months and one (1) day following
the Employee’s separation from service and any subsequent installments, if any,
being paid in accordance with the dates and terms set forth herein; provided,
however, that the preceding provisions of this sentence shall not apply to any
installment of severance payments and benefits if and to the maximum extent that
such installment is deemed to be paid under a separation pay plan that does not
provide for a deferral of compensation by reason of the application of Treasury
Regulation 1.409A-l(b)(9)(iii) (relating to separation pay upon an involuntary
separation from service). Any installments that qualify for the exception under
Treasury Regulation Section 1.409A-l(b)(9)(iii) must be paid no later than the
last day of the Employee’s second taxable year following the taxable year in
which the separation from service occurs.



--------------------------------------------------------------------------------

4. The determination of whether and when the Employee’s separation from service
from the Company has occurred shall be made and in a manner consistent with, and
based on the presumptions set forth in, Treasury Regulation Section 1.409A-l(h).
Solely for purposes of this Exhibit C, Section 4, “Company” shall include all
persons with whom the Company would be considered a single employer under
Section 414(b) and 414(c) of the Internal Revenue Code.

5. All reimbursements and in-kind benefits provided under this Agreement shall
be made or provided in accordance with the requirements of Section 409A to the
extent that such reimbursements or in-kind benefits are subject to Section 409A,
including, where applicable, the requirement that (i) any reimbursement is for
expenses incurred during the Employee’s lifetime (or during a shorter period of
time specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred and (iv) the right to reimbursement is
not subject to set off or liquidation or exchange for any other benefit.

6. The Company makes no representation or warranty and shall have no liability
to you or to any other person if any of the provisions of this Agreement
(including this Exhibit C) are determined to constitute deferred compensation
subject to Section 409A but that do not satisfy an exemption from, or the
conditions of, that section.

7. The Company may withhold (or cause to be withheld) from any payments made
under this Agreement, all federal, state, city or other taxes as shall be
required to be withheld pursuant to any law or governmental regulation or
ruling.